Citation Nr: 1628811	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably from January 1959 to September 1979, with combat service in the Republic of Vietnam for which he was awarded the Combat Action Ribbon, and the Navy Achievement Metal with V Device, among others.  The Veteran died in November 2009; the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in San Diego, California.  Jurisdiction currently resides with the RO in Reno, Nevada.

In May 2013 the appellant and her daughter presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic record.

This case was previously remanded by the Board in September 2014, and has since been returned for further appellate review.

This case was processed using the Veterans Benefits Management System (VBMS), and the Virtual VA paperless claims processing system.  Apart from the May 2013 hearing transcript, Virtual VA contains documents duplicative of those in VBMS, or not relevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and was presumptively exposed to herbicides.

2.  The Veteran died in November 2009 from cardiopulmonary arrest due to head and neck cancer.

3.  It is at least as likely as not that the Veteran's cause of death was etiologically related to ischemic heart disease, and cancer of the larynx and/or lung.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the Veteran's death was due to disabilities legally presumed to have been incurred during the Veteran's period of active duty service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the appellant with her claim of entitlement to service connection for the cause of the Veteran's death are moot.  

Dependency and Indemnity Compensation

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused death, or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

A service-connected disability will be considered as the principal (primary) cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, the evidence must show that it contributed substantially or materially to cause death; that it combined with another disability to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).

There are specific service connection presumptions for Veterans determined to be exposed to herbicide agents.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

For Veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases deemed to be associated with herbicide exposure include ischemic heart disease and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).  Presumptive service connection due to herbicide exposure may not, however, be established for a cancer if that cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  See VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 (1997).

Merits

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Specifically, she argues that the Veteran's cancer was etiologically related his exposure to herbicides in Vietnam.  As a preliminary matter, the Veteran's service personnel records demonstrate that he served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicides.

A June 2007 Desert View Regional Medical record shows that following an abnormal chest x-ray, the Veteran was diagnosed with emphysema and atherosclerotic cardiovascular disease.  A June 2009 record from the same facility lists coronary artery disease among the Veteran's then-current problem list.

The Veteran was admitted to Marquis Care Plaza Regency in October 2009 with a diagnosis of tongue cancer, progressive leukocytosis, and progressive deterioration of his respiratory status.  His tongue cancer was determined to be inoperable, and he had right lower lobe atelectasis and effusion.  

The Veteran's November 2009 death certificate lists the immediate cause of the Veteran's death as cardiopulmonary arrest due to head and neck cancer.  

Pursuant to the Board's September 2014 remand directives, VA secured a medical opinion regarding the etiology of the Veteran's death in July 2015.  The 2015 examiner opined that the Veteran's head and neck cancer was squamous cell carcinoma of the tongue, which was the primary cancer location and not a form of metastasis from an originally diagnosed cancer of the lung, larynx, or trachea.  The 2015 examiner also opined that the Veteran did not have ischemic heart disease.  

The 2015 examiner failed to accurately report the Veteran's medical history regarding heart disease; the Board thus requested an expert medical opinion from a VA oncologist.

In June 2016, the Chief of hematology and oncology at the Atlanta VA Medical Center, Dr. MR, provided an expert opinion as to the etiology of the Veteran's death.  Dr. MR wrote that the Veteran was diagnosed with squamous cell carcinoma of the base of the tongue in 1994, at which time there was no laryngeal involvement.  Medical records from 2009 showed the existence of a metastatic lytic lesion on the clavicle, but in searching for the primary source of the cancer, the medical facility did not order a laryngoscopy of bronchoscopy.  Based on those records, Dr. MR opined that it was unlikely that the primary squamous cell carcinoma of the tongue from 1994 would have developed metastasis in 2009.  Instead, Dr. MR explained that with a previous history of the base of the tongue being the primary location, the lung and larynx were the most common second primary cancers. Accordingly, Dr. MR opined that it was more than likely that the Veteran's head and neck cancer was a metastasis of a primary larynx or lung cancer, and therefore Agent Orange related.

In addition, Dr. MR opined that the primary cause of death, identified as cardiopulmonary arrest, was at least as likely as not etiologically related to ischemic heart disease.  In support of that opinion, Dr. MR noted that the Veteran had been diagnosed with atherosclerotic heart disease, and that the death certificate did not go into further detail regarding the etiology of the Veteran's cardiopulmonary arrest.  Thus, Dr. MR opined that it was at least as likely as not that the Veteran's death was related to ischemic heart disease due to Agent Orange exposure.  

In light of the foregoing, the probative evidence of record shows that the Veteran's primary cause of death was at least as likely as not ischemic heart disease or metastasis of a primary lung or larynx cancer.  Dr. MR's opinion is afforded significant probative weight as it was based on an accurate review and reporting of the Veteran's medical history.  Ischemic heart disease, lung cancer, and larynx cancer are presumptively due to exposure to herbicides.  38 C.F.R. § 3.309(e).  The Veteran's death certificate showed that the cardiopulmonary arrest was due to cancer, therefore lung or larynx cancer substantially or materially contributed to the cause of death.  Thus, the probative evidence of record demonstrates that the Veteran's primary and contributory causes of death were diseases for which presumptive service connection is warranted, as the Veteran had service in the Republic of Vietnam during the Vietnam Era.  According, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


